Citation Nr: 1752355	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to December 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran presented testimony at a videoconference hearing before a Veterans Law Judge in April 2014. A transcript is of record.

In June 2015, the Board remanded the claims for service connection for asthma and hypertension to obtain VA medical treatment records. In September 2016, the Board again remanded to obtain VA examinations and medical opinions regarding the Veteran's asthma and hypertension.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim of entitlement to service connection for hypertension and asthma, but additional action is needed before the Board can proceed.

In February 2017, a VA examination was requested, but the examination was cancelled for administrative reasons.  Such a cancellation is not the fault of the Veteran and cannot be held against him.  In June 2017, another VA examination and medical opinion were requested.  In August 2017, the examination was cancelled because the Veteran could not be contacted.  

With respect to the Veteran's failure to report for an examination, the United States Court of Veterans Affairs (Court) has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for an examination. Hyson v. Brown, 5 Vet. App. 262, 265 (1993). Here, in an October 2017 letter, the Veteran's representative expressed that the Veteran was willing to attend a VA examination, but that notice was sent to an incorrect mailing address, due to the different format of postal addresses in the Philippines.  The representative further noted that the examinations were assigned to locations outside of the Philippines. Significantly, a notice letter regarding the VA examinations is not of record.

In light of the Veteran's willingness to attend a VA examination, and the lack of a notice letter of record informing the Veteran of the time and location of any scheduled examinations, the Board finds that the Veteran should be afforded a new opportunity to attend a VA examination.

The Veteran is cautioned, however, that he has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street. Wood v. Derwinski, 1 Board. App. 190 (1991). The Veteran is hereby reminded that he is responsible for keeping VA appraised of his appropriate contact information, to include his appropriate mailing address, and that a failure to report for examination may result in the denial of his claims. 38 C.F.R. § 3.655.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The RO must ensure that the correct Philippines mailing address is listed on all correspondence to the Veteran, and that the examination is located within a reasonable distance from the Veteran.

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All necessary tests are to be conducted.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to an incident of service, or began within one year after discharge from active service.

In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3.  Schedule the Veteran for an examination with an appropriate clinician for his asthma. The RO must ensure that the correct Philippines mailing address is listed on all correspondence to the Veteran, and that the examination is located within a reasonable distance from the Veteran. 

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All necessary tests are to be conducted.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has asthma.  For any asthma diagnosed on examination, or during the pendency of the claim, even though it may have resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for respiratory symptoms.

The examiner should understand that even if the Veteran's asthma has resolved or is now diagnosed as another problem, because the Veteran has been diagnosed during pendency of the claim (2011) the examiner must provide an opinion addressing whether a previous diagnosis of asthma made anytime during the pendency of the claim (2011) is/was at least as likely as not related to the Veteran's military service, to include his in-service treatment for respiratory symptoms.  If it is determined that earlier diagnoses were incorrect, this should be explained.  

The examiner should provide a medical explanation differentiating between asthma and the service-connected chronic sinus condition and allergic rhinitis.

In providing the requested opinion, the examiner must address the Veteran's lay assertions regarding the incurrence of asthma recurrence of symptomatology.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Id. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




